Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW107145356, filed on 02/28/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020, 11/04/2020, 05/10/2021 and 12/23/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as filed 12/16/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zou et al. US 2018/0196109 (Provided by Applicant; Hereinafter Zou).
Regarding claim1, Zou teaches a method of a full load test of a power converter (Figs. 1-3), comprising: 
(a) providing a power converter under test (PCUT) (Figs. 1-3; [0004, 0018-0023]); 
(b) configuring said PCUT in a test circuit (Figs. 1-3; [0004, 0018-0023]; test circuit); 
(c) serially connecting said PCUT with at least one bidirectional power converter in said test circuit (Figs. 1-3; [0004, 0018-0023]; AC/DC bidirectional converter); 
(d) connecting said test circuit to an alternating current (AC) low voltage power source (Figs. 1-3; [0004, 0018-0023]); and (e) performing a full load test of said PCUT (Figs. 1-3; [0004, 0018-0023]).
Regarding claim 9, Zou teaches a system of a full load test of a power converter (Figs. 1-3), comprising: 
an alternating current (AC) low voltage power source (Figs. 1-3; [0004, 0018-0023]); 
a test circuit coupled to said AC low voltage power source (Figs. 1-3; [0004, 0018-0023]; test circuit); 
a power converter under test (PCUT) configured in said test circuit (Figs. 1-3; [0004, 0018-0023]); and 
(Figs. 1-3; [0004, 0018-0023]; AC/DC bidirectional converter).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Yoshino et al. JP 2004104891 (Provided by Applicant; Hereinafter Yoshino; Machine Translation Provided by Examiner).
Regarding claim 2, Zou teaches the method of claim 1, but not specifically wherein said AC low-voltage power source is an AC three-phase power source with voltage range from 220 volts to 600 volts.
(Figs. 1, 4; [0007, 0012-0014, 0017-0020]).
It would have been obvious before the effective filing date of the claimed invention to modify the switching power supply burn in test circuit of Zou by implementing the teachings of Yoshino regarding wherein said AC low-voltage power source is an AC three-phase power source with voltage range from 220 volts to 600 volts; in order to “perform a test of a large-capacity self-excited converter, the capacity of a simulated load and the capacity of a test power supply are required to be equal to or greater than those of the large-capacity self-excited converter” (See Yoshino; Abstract).
Allowable Subject Matter
11.	Claims 3-8 and 10-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is an examiner’s statement of reasons for allowance:
13.	Regarding claim 3, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein said PCUT in step (c) is a DC/DC converter, said test circuit is connected in parallel with said AC low-voltage power source and said at least one bidirectional power converter includes a first bidirectional power converter and a second bidirectional power converter, wherein said the test circuit includes a test start point located on said AC low voltage power source, a first filter electrically connected with said test start point, said first bidirectional 
14.	Claim 4 is also allowed as they further limit objected claim 3.
15.	Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 1 and 2,
“…wherein said PCUT in step (c) is an AC/DC converter, said test circuit is connected in parallel with said AC low-voltage power source and said at least one bidirectional power converter includes a first bidirectional power converter, wherein said the test circuit includes a test start point located on said AC low voltage power source, a first filter electrically connected with said test start point, said first bidirectional power converter electrically connected with said first filter, said PCUT electrically connected with said first bidirectional power converter and a test end point located on said AC low voltage power source to electrically connect with said PCUT.”
16.	Claim 6 is also allowed as they further limit objected claim 5.
17.	Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein said PCUT in step (c) is an AC/DC converter, said test circuit does not connect in parallel with said AC low-voltage power source and said at least one bidirectional 
18.	Claim 8 is also allowed as they further limit objected claim 7.
19.	Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…wherein said PCUT is a DC/DC converter, said test circuit is connected in parallel with said AC low-voltage power source and said at least one bidirectional power converter includes a first bidirectional power converter and a second bidirectional power converter, wherein said the test circuit includes a test start point located on said AC low voltage power source, a first filter electrically connected with said test start point, said first bidirectional power converter electrically connected with said first filter, said PCUT electrically connected with said first bidirectional power converter, said second bidirectional power converter connected with said PCUT, a second filter electrically connected with said second bidirectional power converter and a test end point located on said AC low voltage power source to electrically connect with said second filter.”


21.	Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“… wherein said PCUT is an AC/DC converter, said test circuit is connected in parallel with said AC low-voltage power source and said at least one bidirectional power converter includes a first bidirectional power converter, wherein said the test circuit includes a test start point located on said AC low voltage power source, a first filter electrically connected with said test start point, said first bidirectional power converter electrically connected with said first filter, said PCUT electrically connected with said first bidirectional power converter and a test end point located on said AC low voltage power source to electrically connect with said PCUT.”
22.	Claim 13 is also allowed as they further limit objected claim 12.
23.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…wherein said PCUT is an AC/DC converter, said test circuit does not connect in parallel with said AC low-voltage power source and said at least one bidirectional power converter includes a first bidirectional power converter and a second bidirectional power converter, wherein said the test circuit includes a test start point located on said AC low voltage power source, a first filter electrically connected with said test start point, said first bidirectional power converter electrically connected with said first filter, a loop circuit electrically connected with said first bidirectional power converter, said PCUT electrically connected with said loop circuit, said second bidirectional power converter located on said loop circuit to connect 
24.	Claim 15 is also allowed as they further limit objected claim 14.
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terilizzi et al. US 2011/0068626 - The converter (12) has a load detection circuitry detecting whether a set of ports has active load. 
Terilizzi et al. US 2015/0311705 - The method involves determining a number of ports of a set of ports of a power managing device, where the number of ports is connected to an active load.
Adest et al. US 2011/0084553 - The system has a power converter including a control loop for setting voltage between or current through terminals, and a power conversion portion to selectively convert power.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867